—In an action, inter alla, to recover damages for psychiatric malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (McCabe, J.), entered November 18, 1998, as, upon reargument, adhered to a determination in a prior order of the same court (Driscoll, J.), entered September 16, 1998, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant demonstrated his entitlement to summary judgment dismissing the complaint. The defendant has judicial immunity from suit regarding the work he performed as a court-appointed forensic psychiatric expert in connection with the plaintiff’s child custody litigation (see, Braverman v Halpern, 259 AD2d 306; Finkelstein v Bodek, 131 AD2d 337; Schanbarger v Kellogg, 35 AD2d 902, cert denied 405 US 919; Deed v Condrell, 150 Misc 2d 279, affd 177 AD2d 1055; Carpenter v City of Rochester, 67 Misc 2d 832, affd 39 AD2d 1015). Even absent such immunity, the plaintiff’s claims are wholly without merit. O’Brien, J. P., S. Miller, McGinity and Smith, JJ., concur.